      Case 2:11-cr-20006-SHM Document 950 Filed 05/18/20 Page 1 of 18        PageID 3540
                      IN THE UNITED STATES D STRICT COURT
                     FOR THE WESTERN DISTRIC OF TENNESSEE
                               WESTERN DIVI ION                                 RECEIVED
                                                                        2020 MAY 18 AH JO: 05
STEPHEN COOK                            )
        Petitioner,                     )                            ;'i ,..~••''I;:_·• ..:.. ',·J. '-:•~-~ .. •!_e,
                                        )
                                                                     v_..._, .f\, U.,.:,. uiSTRICT             cou~
                                                                     TNWD OF TN MEMPHIS,
                                        )     Case No. 2:11-CR-20006-01-SHM
vs.                                     )
                                        )
UNITED STATES OF AMERICA                )
        Respondent.
                                  *** *** ***      **
         EMERGENCY MOTION PURSUANT TO THE F RST STEP ACT'S AMENDMENT
           3!S.8'2(C)(1)(A) FOR EXTRAORDINARY AND COMPELLING REASONS

       COMES NOW, Petitioner, Stephen Cook, by and through In propria

Persona, {E]~spect.f~}ly moves this Honorabl        Court to reduce his prison

sentence under Title 18      u.s.c. §   3582(c)(1 )(A), as amended under the

First Step Act. PL. 115-391, 132 Stat. 5194 (December 21, 2018).

       The First Step Act of 2018 Title 18         u.s.c. §   3582(c)(1)(A) permits

Defendants to move a Sentencing Court fo            modification of sentence "after

the Defendant has fully exhausted all ad inistrative right to appeal a

failure of the Bureau of Prisons ("BOP") to bring a motion on the

Defendant's behalf or the lapse of thiry            (30) days from the receipt of

such a request by the Warden of the Defe dant's facility, whichever is

earlier.

       Section 3582(c)(1 )(A) provides in pertinent part: [T]he Court ...

may reduce the term of imprisonment (and            ay impose a term of probation

or supervised release with or without               itions that does not exceed

the un-served portion of the original                of imprisonment), after

considering factors set forth in section 3553(a) to the extent that they

are applicable, if it find (1) extraordin ry and compelling reasons

warrant such a reduction; and that such a reduction is consistent with

applicable policy statements issued by th            Sentencing Commission[.]



                                            (1 )
         Case 2:11-cr-20006-SHM Document 950 Filed 05/18/20 Page 2 of 18   PageID 3541

          U.S.S.G. § 1B1.13 and related comme tary from the Sentencing

Commission were most recently updated on [November 01, 2018], before the

effective date of the First Step Act of             ecember 21, 2018. Accordingly,

the guideline and commentary still presu e that a reduction in sen-

tence under§ 3582(c)(1)(A) must be made upon motion of the Director of

Bureau of Prisons (BOP).

          The commentary describes certain ci cumstances under which

"extraordinary and compelling reasons" f r a reduction in Sentence are

deemed to exist, but the commentary does not suggest the list is exclu-

sive. Application Note 1(D), titled "oth r reasons" is a catchall

provision, which suggests that the Direc or may determine "there exist

in the Defendant's case extraordinary an             compelling reasons other than,

or in combination with, the reasons desc ibed in Subdivision (A) through

( C) •

          What this means for a Defendant is        hat a valid basis for relief, is

one where: (a) An injustice of facing a             erm of incarceration longer than

Congress now deems warranted for the cri e asserted; such as: § 924(e);

18   u.s.c.     1959; § 1962, etc;    (b) Compass·onate Release;      (c) Elderly

Offender Home Detention Program and Impr per Medical Treatment. Therefore,

based on the above listed, the catchall             rovision of Application Note 1

(D), in wake of the First Step Act's ame dment to§ 3582(c)(1)(A) affords

the Court with broad discretion to reduc             a Defendant's sentence if

extraordinary and compelling reasons are shown.




                                            (2)
    Case 2:11-cr-20006-SHM Document 950 Filed 05/18/20 Page 3 of 18   PageID 3542


     Furthermore, on March 26, 2020, the        resident of the United States

signed the "Coronavirus Aid, Relief, and        conomic Security Act (or

CARES Act) into Law. The CARES Act author·zes the Attorney General to

take several actions regarding the preven ion of COVID-19 in the Federal

Prison System; as well as, granting the a thority to the Attorney

General to take decisive action regarding the placement of Prisoners

into Home Confinement.

     Moreover,Attorney General Barr gave        uidance regarding how the CARES

Act should be carried out, which indicate        that the BOP is to consider

the totality of circumstances for each in ividual inmate; such as:

     - The Age and Vulnerability;
     -   The Security Level of the Facility;
     - The Inmate's conduct in Prison;
     -   The Inmate's score under PATTERN;
         The Inmate's verified re-entry pla ;
     - The Crime of Conviction.
     Lastly, the Memorandum goes on to st te that the BOP M~dical Director

or his designee shall make an "assessment of the inmate's risk factors for

severe COVID-19 illness, risks of COVID-1        at the inmate's prison facility;

as well as, the risks of COVID-19 at the       ocation in which the inmate

seeks Home Confinement."

     Finally, Mr. Cook filed his request       or Compassionate Release to

Warden Quinatana on March 30, 2020; there ore, he is properly before this

Court pursuant to the provisions set fort        in the First Step Act of

2018. See Exhibit A.




                                        (3)
   Case 2:11-cr-20006-SHM Document 950 Filed 05/18/20 Page 4 of 18   PageID 3543
FACTUAL BACKGROUND

1. Petitioner pleaded guilty to one coun of Conspiracy to possess with
   intent to Distribute Marijuana under itle 21 U.S.C. § 846 on January
   13, 2012, See Doc. 808. This Court se tenced Petitioner to 360-months
   imprisonment;

2. Petitioner is currently incarcerated y the Federal Bureau of Prisons
   ("BOP") at the Federal Medical Center ("FMC") Lexington, Kentucky.
   His current Projected Release Date is Ausgust 05, 2036;

3. Petitioner exhausted all available ad inistrative remedies by seeking
   "Compassionate Release" through the W rden at FMC Lexington on March
   30, 2020; therefore, based on the U.S S.G. § 1B1.13 and related
   commentary, which describes certain c rcumstances under which
   "extraordinary and compelling reasons" for a reduction in sentence are
   deemed to exist. Application Note 1(D, titled "other reasons" is a
   catchall provision, which suggests th t the Director may· determine
   "there exist in the Petitioner's case extraordinary and compelling
   reasons described in subsection (A) t rough(C);

4. The President signed the "Coronavirus      Aid, Relief, and Economic Security
   Act (or CARES Act) into Law on March       6, 2020. The CARES Act authorized
   the Attorney General to take actions       egarding the prevention of COVID-
   19. The CARES Act also gives the Atto      ney General authority to take
   decisive action regarding placement o       Prisoners into Home Confinement;

5. The BOP has long struggled with "insu      ficient numbers of Physicians
   and nursing staff to perform required      clinical and other related tasks."
   General Accounting Office ("GAO"), Bu      eau of Prisons Healt Care:
   Inmates' Access to Healtcare is limit      d by lack of Clinical Staff, GAO/
   HEHS-94-36, February 10, 1994, at [ht      p://archive.gao.gov/t2pba4/151025.
   pdf, last visited 05/21/2019]. Chief       mong the BOP's concerns is how
   "to contain inmate health care costs       nd increase efficiency of services."
   GAO, Federal Prisons: Responses to Qu      stions Related to Containing
   Healthcare Costs for an Increasing In      ate Population, GCD-00-160R, June
   14, 2000, at 4 [http://www.gao.gov/ar      hive/2000/gg00160r.pdf, last
   visited 05/31/2019]. The result has b      en, among other things, a
   reliance on para-professionals, rathe       than more highly paid physicians.
   GAO Responses to Questions Related to      Containing Healthcare Costs,
   GGD-00-160R, at 2;

6. A 2008 Inspector General's audit foun       that the BOP's cost-cutter
   Healtcare did effectively contain hea      thcare cost-per-inmate. But, the
   OIG found that "each of the BOP insti      utions we tested did not always
   provide recommemded preventative heal      hcare to inmates." U.S. Depart-
   ment of Justice, Office of the Inspec      or General, Federal Bureau of
   Prisons's [sic] Efforts to Manage Inm      te Healthcare, Audit Report
   08-08 [February 2008], at ii [http://       w.justice.gov/oig/reports/BOP/
   a0808/final.pdf, last visited 05/31/2      19. Further, "BOP instiutions
   did not consistently provide medical       ervices recorrmended by BOP guide-
   lines to inmates." Efforts to Manage       nmate Healthcare, audit Report
   08-08, 1t 15.




                                       (4)
    Case 2:11-cr-20006-SHM Document 950 Filed 05/18/20 Page 5 of 18   PageID 3544



7. Four years ago, the OIG still "found t a t limited institutions Staff
   and inadequate Staff training affect t e BOP's ability to address the
   needs of aging inmates." See, USDOJ-OI , Evaluation and Inspections
   Division "The Impact of an Aging Inmate Population in the Federal
   Bureau of Prisons, "at i, Report 15-05 [May 2015) (http://oig.
   justice.gov/reports/2015e1505.pdf, last visited 05/31/2019. The OIG
   further found that the increasing population of aging inmates has
   resulted in a need for increased trips outside of institutions to
   address their medical needs, but that institutions lack Correctional
   Officers to Staff these trips and have limited Medical Staff witmmn
   institutions. As a result, aging inmat s experience delays receiving
   medical care. For example; using BOP d ta from one institution, we
   found that the average wait time        mates, including aging inmates,
   to be seen by an outside medical speci list for cardiology, neuro-
   surgery, and urology to be 114 days." Impact of an Aging Inmate
   Population, at ii;

8. Understaffing and the resulting misuse of the strained resources that
   do exist permeated the OIG report, "Re iew of the Federal Bureau of
   Prisons' Medical Staffing Challenges, "Re,. 1 6-02 [ March 201 6] [http://
   oig.justice.gov/reports/2016e1602.pdf, last visited 05/31/2019. These
   OIG conclusions, at 26-27, recognize t a t , medical pay cannot compare
   to private sector pay, diminishing an lready thin applicant pool.
   They also recognize that, because the OP cannot attract permanent
   employees, expenditutes tend to go at igher cost to contracted
   physicians and other specialists. As a result, BOP Medical Cadres
   remain understaffed, even years after ecognizing the shortage of
   medical care;

9. Thusly, on information and belief,ancii hough a Prison Hospital; FMC
   Lexington must contract with community healthcare providers since FMC
   Lexington has limited Healthcare Staff, services, and other resources
   available to meet the needs of Inmates confined there. Petitioner
   avers that he has been to the Universi y of Kentucky Medical Center
   ("UKMC") (a Contracted Entity") for hi healthcare needs. Petitioner
   was returned by UKMC Physicians to FMC Lexington with instructions
   for aftercare and directions for follo -up oversight. Although
   Petitioner was released back to FMC Le ington, he still requires
   aggressive aftercare.

MEDICAL ISSUES BACKGROUND

1. Mr. Stephen Cook is a 48-year old indi idual who has served 108-months
   of his Federal Sentence imposed by thi Court. The Following is a list
   Petitioner's medical conditions with E hibit designations:




                                       (5)
   Case 2:11-cr-20006-SHM Document 950 Filed 05/18/20 Page 6 of 18   PageID 3545



 Petitioner was born with Sicki~-Cell A         Because of the Sickle-
 Cell Illness, Petitioner is required t         monthly Aphoresis
 Treatment for this disorder. This proc dure is conducted by the
 University of Kentucky Medical Center ( :1 UKMC"); therefore,
 Petitioner has to be transported fdrom FMC Lexington. Additionally,
 Petitioner is required to take the fol owing medications: 2000mg of
 Hydroxyurea; 50,000 Units of Vitamin D; 5mg Oxycontin 3x Daily; 30mg
 Morphine 1x Daily; and 200mg of Delera irox 1x Daily. See, Exhibit
 B;"
- Petitioner was diagnosed with Hyperten ion in 2015. He is required
  to take the following medications: 60m Nifedipine 1x Daily; and
  30mg Linsinopril 1x Daily. See, Exhibi B;
- Petitioner was diagnosed with Congesti e Heart Failure in 2017. He
  is required to take the following mediations: 50mg Carvedilol 2x
  Daily; 81mg Aspirin 1x Daily; and 20mg Furosemide 1x Daily. See,
  Exhibit B;
- Petitioner was diagnosed with Depressi n in-2017. He is required to
  take the following medication: 50mg Se taline. See, Exhibit B.

       Therefore, Petitioner's medical                 is very critical and

 must be managed by qualified medical p ofessionals. Under Petitioner's

 current circumstances, being transport d for the Aphoresis Treatment

 further exposes Petitioner to contracting the COVID-19 virus. That

 said, Home Confinement is an option that will mitigate the risk for

  the Petitioner.

 DISCUSSION

       A court Generally may not correct or ~edify a Prison sentence once

 it has been imposed, unless permitted                   or by Rule 35 of the

 Fed. R. Crim. P. Petitioner Cook is se king modification of his

 sentence under the Compassionate Release provision of Title 18 U.S.C.

 § 3582(c)(1 )(A), as amended by the First Step Act, Pub. L. No. 115-
 391, 132 Stat. 5194 [December 21, 2018].




                                       (6)
     Case 2:11-cr-20006-SHM Document 950 Filed 05/18/20 Page 7 of 18     PageID 3546


      The Statute added a provision to al ow Defendants, not only the

Director of the BOP, to file a motion fo               reduction of sentence after

exhausting administrative remedies or wa'ting 30-days after the Warden's

receipt of request.

      Section 3582(c)(1)(A) now provides              hat the Court may reduce an

imposed term of imprisonment upon motion of the Director of the Bureau

of Prisons ( 11 BOP 11   ),    or upon motion of th    Defendant after Defendant has

fully exhausted all administrative right               to appeal a failure of the

BOP to bring a motion on the Defendant's behalf or lapse of 30-days

from the receipt of such a request by th               Warden of the Defendant's

facility; whichever, is earlier, "after               onsidering the applicable

factors set forth :l:i.n._:sedtion. 3553 (a), if it finds that 'extraordinary

and compelling reasons'warrant such a re                      and "that such a

reduction is consistent with applicable               olicy Statements issued by

the Sentencing Commission[.]"

      On the threshold exhaustion or 30-d y requirement, Petitioner

asserts that he has exhausted his admini trative remedies pursuant to

the provisions set forth in 3582(c)(1)(A), Petitioner further asserts

that the exaaustion requirement should de med satisfied due to the BOP

failure to bring a motion on the Petitio er's behalf; as well as, the

lapse of 30-days.             See, Exhibit A.




                                                (7)
    Case 2:11-cr-20006-SHM Document 950 Filed 05/18/20 Page 8 of 18   PageID 3547


     Due to the recent outbreak of the CO ID-19 virus, Petitioner is

seeking a sentence reduction based on "ex raordinary and compelling

reasons"; and because of the increasing r'sk to his health, which is

associated with the deadly COVID-19 virus        Petitioner concedes that the

COVID-19 virus alone may not be in confer ity with the guidelines set

forth in U.S.S.G. 1b1.13, Application Not        1(D).

     However, Petitioner's Immune System       eficiency caused by the Sickle-

Cell puts his at extreme risk to contract the deadly COVID-19 virus. It

has been shown that the COVID-19 virus po es a very severe risk to

incarcerated persons with underlying heal h conditions. This Court is

aware of the dynamic nature of the COVID- 9 virus throughout the BOP

and how it affects incarcerated persons.

     Since the spread of the COVID-19 vir s throughout the BOP, Hundreds

of Staff and Inmates has contracted the d adly virus; as well as,

multiple deaths. Additionally, the Office of the Inspector General ( 11 0IG 11      )



Report "Review of the Federal Bureau of P isons' Medical Staffing (See,

Factual Background, #8 Pg. 5) suggests th t understaffing permeated the

OIG report Supra.

     Petitioner is currently incarerated       t the Federal Medical Center

Lexington ("FMC" Lexington). Although am dical facility, inmate acute

care is provided by the University of Ken ucky Medical Center ("UKMC"),

which is provided off-site. Therefore, in ates are transported to UKMC

for their acute medical need.     (See, Factu l Background #7 Pg. 5-USDOJ-

OIG, Evaluation and Inspections Division       'The Impact of an Aging Inmate

Population in the Federal Bureau of Prises) Supra.




                                       (8)
     Case 2:11-cr-20006-SHM Document 950 Filed 05/18/20 Page 9 of 18   PageID 3548


     FMC Lexington has multiple confirmed cases for both Staff and Inmates

of the deadly COVID-q9 virus. Due to the         ack of qualified Staff and lack

of testing for the deadly virus, the numb r of Staff and Inmates infected

will increase once testing is implemented because asymptomatic people do

not show signs of the infection.

     Therefore, Petitioner is at a very h gh risk of contracting the

deadly virus due his underlying medical c nditions. If FMC Lexington1
tested Staff and Inmates for the deadly C VID-19 virus, Petitioner's

could be potentially mitigated. However,         he Staff at FMC Lexington claim

they do not have funding for testing, yet the CARES Act authorized

specific funding for testing.

     Thusly, Petitioner has shown that hi         conerns for contracting the

deadly COVID-19 virus is legitimate, with other factors to consider in

his particular case (underlying medical c nditions) present extraordinary

and compelling reasons that warrant modif cation of his sentence and

immediate release Petitioner to Home Conf nement pursuant to Title 18

u.s.c. §   3582(c)(1)(A), which requires th t a reduction of sentence under

this provision be" consistent with applic ble Policy Statements issued by

the sentencing Commission."

     Further, the Lexington Fayette Count         Health Department on May 06,

2020 requested·that every Staff member th t entered the FMC Lexington

facility after April 17, 2020 be tested f r the deadly COVID-19 virus.

If the test are not done voluntarily, the County Health Department will

make it mandatory. Additionally, the             y Health Department was denied

access to the FMC Lexington facility             y, 06,   2020.



1 FMC Lexington is currently being investigated b the Fayette County Health Department
  for failure to report the number of cases of th .mVID-19 virus.



                                          (9)
      Case 2:11-cr-20006-SHM Document 950 Filed 05/18/20 Page 10 of 18   PageID 3549


        Exposure to COVID-19 does meet the         riteria for extraordinary and

compelling reasons since the virus is co tagious and can lead to death.
Currently the virus is spreading rapidly throughout FMC Lexington,

which increase Petitioner's chance of co tracting the deadly COVID-19 2
virus. Furthermore, Petitioner's Immune            eficiency Disorder is a

qualified medical condition set forth in the Sentencing Commission's
Policy Statement statement on Compassion te Release, U.S.S.G. 1B1.13.

        The relevant Policy Statement ident'fies medical conditions that
meet the extraordinary and compelling re uirement as those where
a Defendant (i) Suffering from a termina, or (ii) Suffering from a
serious physical or medical condition, s rious cognitive impairment, or
deteriorating physical or mental health            ecause of the aging process,
"that substantially diminishes the abili y of the Defendant to provide
self-care within the environment of a co rectional facility and from
which he or she is not expected to recov r, U.S.S.G. § 1B1.13 cmt. N. 1
(A) •

        Therefore, a [r)eduction in sentence due to the outbreak of the

COVID-19 virus and the spread of said vi us throughout FMC Lexington.; as
well as, Petitioner's illrlerlying medical conditions is consistent with
the applicable Policy Statement of the S ntencing Commission as required
by U.S.S.G. 1B1.13 and 3582(c)(1)(A).




2
    See, proclamation on Declaring a National Erner  cy concerning the Novel Coronavirus
    Disease O)VID-19OUtbreak-http://www.whitehous.gov/preseidential-actions/proclamation-
    declaring-national-emergency--concerning-novel- oronavirus-disease-covid-19-outbreak/
    (March 13, 2020).




                                          ( 1 0)
      Case 2:11-cr-20006-SHM Document 950 Filed 05/18/20 Page 11 of 18    PageID 3550


       As of April 27, 2020, the new strain of Coronavirus, which causes

COVID-19 has infected over        2.9 Million p ople Worldwide, leading to

at least 201,000 [d]eaths •. Coronavirus Map        Tracking the spread of the

outbreak, The New York Times (April 27, 2 20), at http://nytims/2u4kmud

(updating regularly). The CDC has issued           uidance that individuals at

higher risk of contracting COVID-19 adult           over 60-years old and people

with Chronic Medical Conditions; such as, diabetes and Chronic Kidney

Disease-take immediate preventive actions; including, avoiding crowded

areas and staying at home as much as poss'ble. People at risk for serious

illness from COVID-19, CDC(March 16, 2020) at http://bitly/2vgUt1p.

       Mr. Cook is 48 Years-Old and has mul iple conditions that the CDC

has advised correspondingly with a high r sk of serious or life-threatening

COVID-19 infection.       While Mr. Cook's age and medical conditions place him

at even greater risk of contracting COVID 19, conditions of confinement

create the ideal environment for the tran mission of contagious disease.

Inmates cycle in and out of BOP Facilitie           and people work in the

facilities leave and return daily. Accord ng to Public Health exper~~,

incarcerated individuals "are at special           isk of infection, given their

living situations," and "may also be less able to participate in proactive

measures to keep themselves safe, infecti n control is challenging in

these settings." 3




3
    Joseph A. Bick (2007)-Infonnation Control in Ja' sand Prisons. Clinical Infectious
    Diseases 45(8): 1047-1055, at http://dol.org/10.1086/521910.




                                          ( 11 )
   Case 2:11-cr-20006-SHM Document 950 Filed 05/18/20 Page 12 of 18   PageID 3551



     These risk are being realized right now in various Bureau of Prisons

facilities, as COVID-19 has made its' wa         into various prisons and is

spreading rapidly. As of April 27, 2020, the Bureaus of Prisons Website

is reporting 1,049 confirmed cases among BOP inmates and 330 among Staff.

See, Bureau of Prisons COVID-19 cases, a ailable at http://www.bop.gov/

coronavirus/. In addition, those confirm d cases do not include inmates

and Staff who BOP classifies as having" ecovered." To date the BOP is

reporting that 28 inmates have died from the illness.

     The rapid spread of COVID-19 in cer ain BOP facilites prompted

United States Attorney General William Bar to issue a memorandum on

April 03, 2020, "finding that emergency         onditions are materially

affecting the functioning of the Bureau         f Prisons, "and Directing the

BOP to "immediately review all inmates w o have COVID-19 risk factors,

as established by the CDC" to determine         heir suitability for Home

Confinement.

     Attorney General Barr further direc ed that "[f]or all inmates

whom you deem suitable for Home Confinem nt, you are directed to

immediately process them for transfer an         then immediately transfer them

following a 14-day quarantine at an appro riate2 BOP facility, or in

appropriate cases subject to your case-b -case discretion, in the

residence to which the inmate is being t ansferred."

     As of the time of this filing, the         OP is reporting more than fifty

inmates at FMC Lexington,, the place of         onfinement for Mr. Cook, has

tested positive for the deadly COVID-19         irus. Mr. Cook's risk of

contracting COVID-19 while incarcerated ·s a factor warranting emergency

treatment   of his already time-sensitive       otion, and is also relevant

to the merits of his request for Compass·onate Release, gives this

motion emergency treatment.

                                       ( 1 2)
    Case 2:11-cr-20006-SHM Document 950 Filed 05/18/20 Page 13 of 18   PageID 3552


       MR. COOK'S MEDICAL CONDITION                 TOTES AN "EXTRAORDINARY
             AND COMPELLING REASON"                 UCE HIS SENTENCE.

     This Court should exercise its' disc                 to grant Compassionate

Release and reduce Mr. Cook's sentence. S                 3582(c)(1)(A) states in

relevant part that the Court "may reduce            he term of imprisonment, after

considering the factors set forth in [Tit e 18 USC§] 3553(a) to the

extent they are applicable, if it finds t at .•• "extraordinary and

compelling reasons" warrant such a reduct on ••. and that such reduction

is consistent with applicable Policy Stat ments issued by the Sentencing

Commission[.]" See, United States v. Karr            U.S. DIST. LEXIS 27149;

United States v. Walker, U.S.DIST. LEXIS            80084; United States v. Cantu
                                                                                     '
2019 WL 2498923(S.D. Tex June, 2019) (The Court, after consideration of

all the factors set forth in 18     u.s.c.      §   553(a) especially§ 3553(a)(2

(A) found "extraordinary and compelling r asons" for a reduction in

Defendants sentence).

    Furthermore, the Center for Disease             ontrol and Prevention ("CDC")

has stated Inmates with Chronic Medical c nditions; such as, COPD, Asthma,

Diabetes, Obesity, Sickle-Cell Anemia, an           Congestive Heart Failure are

at high risk to contracting the deadly CO ID-19 virus. Because of

Petitioner's age, Sickle-Cell, Hypertensi n, and Congestive Heart Failure,

he is at high risk to contracting COVID-1           • With increased infections

daily at FMC Lexington and.the lack of te ting of Staff and Inmates,

Petitioner Cook is highly vulnerable.




                                       ( 1 3)
    Case 2:11-cr-20006-SHM Document 950 Filed 05/18/20 Page 14 of 18       PageID 3553


        CONSIDERING THE J55J(a) FACTORS,              SENTENCE OF TIME SERVED
          FOLLOWED BY A THREE-YEAR TERM 0             SUPERVISED RELEASE IS
                SUFFICIENT TO MEET THE GO            S OF SENTENCING.

     Under the present statutory regime,             he existence of extraordinary and

compelling circumstances confers on this                  the authority to consider

the relevant Title 18 U.S.C.    § 3553(a) fa tors and determine whether the
circumstances warrant a sentence reductio . Under his current (360-month)

sentence, Mr. Cook is due to be released             n August 05, 2036, and he has

been incarcerated since January 13, 2011. Under all circumstances in this

case, the Court should conclude that the             ime Mr. Cook has already served

is sufficient to satisfy the purposes of             entencing.

     Under Pepper v. United States, 562 US. 470, 490-93(2011), the Court

can and indeed must, consider post-offens             developments under    u.s.c.
§ 3553(a), which provides "the most up-to date picture" of the Petitioner's
history and characteristics and "sheds li ht on the likelihood that [the

Petitioner] will engage in future crimina             conduct." Here, the overriding

factor is Mr. Cook's deteriorating medica             condition, which requires

monthly out-patient treatment at the Univ rsity of Kentucky Medical Center

("UKMC"). The required Aphoresis treatmen             is a life-saving necessity.

    As recognized in the Sentencing Comm'ssion's Policy Statement on

physical condition, extraordinary impairm nts provide reasons for downward

departures for "serious infirm" defendant ; including Home Detention at

initial sentencing "as efficient as, and             ess costly than imprisonment."

U.S.S. G. § 5H1.4; See also, 18     u.s.c.       §   553(a)(2)(D)   (considering of

providing needed medical care in the most effective manner).




                                        ( 1 4)
    Case 2:11-cr-20006-SHM Document 950 Filed 05/18/20 Page 15 of 18       PageID 3554



     Although the circumstances of the pr sent offense qualified him for

the serious sentence this Court originall             imposed, Mr. Cook's health at

that time presented treatable conditions             hat did not guarantee that that

sentence would effectively be a sentence             o die in prison because Mr.

Cook's condition at that time wasn't clea             that his conditions would

deteriorate. In any even, whether anticip ted or unforeseen, his present

medical conditions provide grounds for Co passionate Release. See, U.S.S.G.

1B1.14 Application Note 2("For purposes o             this Policy Statement, an

extraordinary and compelling reason need             ot have been unforeseen at the

time of sentencing in order to warrant a             eduction in term of imprisonment").

     Upon his release, Mr. Cook plans to             eside in Humboldt, Tennessee

with his Aunt. Mr. Cook will also obtain             rivate Health Insurance to treat

his Chronic Medical Issues. Mr. Cook will also find employment to support

himself, Mr. Cook's medical conditions, p ysical limitations, and his

imminent need for Aphoresis4treatment                istically foreclose a probability

of dangerous recidivism. Further, Mr.                 is 48-years old, and his age

places him in the class of prisoners                  likely to recidivate. See,

United States Sentencing Commission, The             ffects of Aging on Recidivism

Among Federal Offenders (December, 2017)             available at http://www.ussc.gov/

sites/default/files/pdf/research-and-publ'cations/research-publications/

2017/2017/2017/_Recidivism-age.pdf.

     Having undergone a substantial                   of incaceration and with Chronic

medical issues, which require life-sustai ing treatment monthly Mr. Cook

does not present a danger to any other pe son or to the community. While

incarcerated, Mr. Cook has been                      isoner with the hope of returning

to the community to continue to exude goo ness.


4 Due to the outbreak, Petitioner has not            the required Aphoresis treatment.
                                            ( 1 5)
    Case 2:11-cr-20006-SHM Document 950 Filed 05/18/20 Page 16 of 18   PageID 3555



     Lastly, the Warden and Staff at FMC L xington is in contravention of

the CARES Act of 2020. The CARES Act was s·gned into Law on March 26, 2020.

The CARES Act authorizes the Attorney Gene al ("William Barr") to take

several actions regarding the PREVENTION o        COVID-19 in the Federal Prison

System; as well as, granting the authority to the Attorney General to take

other decisive action regarding the placem nt of Prisoners into Home

Confinement.

     Provisions for testing the Staff and       nmates are included in the CARES

Act; however, the Staff at FMC Lexington i       not testing inmates pursuant to

the guidelines set forth in the CARES Act. Further, Lexington/Fayette

County Health Department is investigating       MC Lexington regarding its'

refusal to test Staff and Inmates. The Couty Health Department recommended

that all Staff that entered the FMC Lexing on facility after April 17, 2020

be tested, yet testing is not occurring an       FMC Lexington is now being

labled as a hot-spot for the COVID-19 dead y virus.

     Moreover, to date, I have not been te ted, and I do not know of anyone

in the Housing Unit I am confined that has been tested.       Asymptomatic people

will not show any   [s]igns of the virus;       ver, they can be a carrier of

the Novel Coronavirus, which can lead to i fecting other Staff and Inmates.

Without testing, the Warden is violating t e Constitution Right of Inmates

and Staff with no i,mpunity. The local media h s been posted outside the FMC

Lexington facility reporting on the crisis that is caused, by the COVID-19

outbreak. Intervention is needed posthaste




                                       ( 1 6)
    Case 2:11-cr-20006-SHM Document 950 Filed 05/18/20 Page 17 of 18   PageID 3556


     Finally, Petitioner asserts that his institutional adjustment has

been good. He has completed six (6) progr ms while incarcerated. He has

an exemplary disciplinary record. Petitio er further asserts he grew up

in a stable home and rai~ed by Christian        arents who inculcated whole-

some values.

     Petitioner is currently employed by        rison Industries (UNICOR) as

a Accounts Receivable Clerk, and he has c mpleted 90% on a 4000 Hour

Apprenticeship Program (for Office Manage        Accreditation), and he has

also completed Accreditation for SAP. Wit        the skills acquired during

his period of incarceration, Petitioner i        certain that employment once

released will not be a challenge. See, Ex ibit        c.

                                    CONCLUSIO

     Based on the foregoing, Petitioner c ntends that "extraordinary and

compelling     reasons" exist to justify        Ting his request for Compassionate

Release pursuant to Title 18     u.s.c. §       (c)(1 )(A), as amended under the

First Step Act. PL. 115-391, 132 Stat. 51 4 (December 21, 2018).

     WHEREFORE, the Scales of Justice exp ses your sight to help you to

remember to weigh your proceedings with a sound mind and integrity, so that

the ends of Justice is served.

     For the reasons contained herein, Pe itioner PRAYS that this Honorable

Court GRANT this emergency request for re ief.

                                                  Respectfully submitted,




DATE: May 11, 2020
      LEXINGTON, KENTUCKY                         sTEPNCOoK
                                                  REG. NO. 37453-013
                                                  FEDERAL MEDICAL CENTER LEXINGTON
                                                  P.O. BOX 14500
                                                  LEXINGTON, KENTUCKY 40512
                                       ( 1 7)
       Case 2:11-cr-20006-SHM Document 950 Filed 05/18/20 Page 18 of 18                         PageID 3557
                               CERTIFICATE OF

       I*.               M, ,
perjuryaninaccordance with Title 28 U•
                                           hereby declare and affirm under penalty of
                                                          . c.s. § 1746, that the foregoing
is a true and accurate document, to the be                t of my knowledge, understanding,
and recollection; a true copy of which has                been submitted here to and served
upon the Clerk of Court for filing and se                 vice upon the Office of the
United States Attorney, if and where neces                ary:
     United States Department of Justice
     AUSA, Jerry Kitchen
     167 North Main Street
     Suite 800
     Memphis, Tennessee 38103
     I further declare and affirm the subm'ssion by mail, through the
United States Postal Service, United State Prepaid and Affixed, First Class
Mail, and being submitted through the Pris n Legal Mail Department and
under Houston v. Lack, 487 US 266, 101 L.E 2d 245, 108 S.CT 2379(1988),
is to be considered filed when mailed and ttested.
     This Cetificate of Service is in supp rt of my Motion in Petitioner's
case listed on the cover page and is being filed in the United States
District Court for the Western District of Tennessee )Western Division).
Date of filing is date of mailing.
- Documents included in this mailing are a follows:

  MOTION FOR COMPASSIONATE RELEASE

        These documents have been palced i n t e United States Postal Service
on~     ,N\a,    / -11                r)
  ----'---~-....:.....,.._ _ ____..<.........::....ir:==---=._ _ _ _ _ _ _ _- - + - - - - - - - - - - - - - - - - -




      STEPHECOOK
      REG. NO. 3i453-013
      FEDERAL MEDICAL CENTER LEXINGTON
      P.O. BOX 14500
      LEXINGTON, KENTUCKY 40512
